UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1351


GEORGE O. HARRISON, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF EDUCATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00745-REP)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George O. Harrison, Jr., Appellant Pro Se.     Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George O. Harrison, Jr., appeals the district court’s order

dismissing     his    action   brought       pursuant   to    the    Federal     Tort

Claims Act for lack of subject matter jurisdiction.                        We have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm    for     the   reasons   stated      by   the     district    court.

Harrison v. Dep’t of Education, No. 3:14-cv-00745-REP (E.D. Va.

Mar. 17, 2015).          We dispense with oral argument because the

facts   and   legal    contentions     are     adequately     presented     in    the

materials     before    this   court   and     argument      would   not   aid    the

decisional process.



                                                                           AFFIRMED




                                         2